Per Curiam.
This is an action in which respondent wife appeals from an order of the district court for Dodge County granting physical custody of the parties’ minor child to petitioner-appellee, while retaining legal custody of the child with the court.
Child custody determinations are initially entrusted to the discretion of the trial court and will be affirmed in the absence of an abuse of that discretion.
We have reviewed the trial court’s judgment de novo on the record, as we are required to do, and determine that the trial court did not abuse its discretion. Accordingly, the order of the trial court is affirmed.
Affirmed.